         Case 2:19-cv-01475-WSS Document 1 Filed 11/08/19 Page 1 of 20




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


FREDERICK MUTUAL INSURANCE CO.
57 Thomas Johnson Drive
Frederick, MD 21702


       Plaintiff,


v.                                                         CIVIL DIVISION


ZAC DRAY, Individually, and d/b/a                          CASE NO.
YOU NAME IT CONTRACTING
125 Rolling Valley Lane
Butler, PA 16001


DAVID HOGUE, Individually, and d/b/a
YOU NAME IT CONTRACTING
125 Rolling Valley Lane
Butler, PA 16001


KENNETH ANDERSON, Individually, and d/b/a
YOU NAME IT CONTRACTING
125 Rolling Valley Lane
Butler, PA 16001


NATHANIEL and NAINA GREEN
153 Meridan Street
Pittsburgh, PA 15211


and


UNION HOME MORTGAGE CORP.
8241 Dow Circle W.
Strongsville, OH 44136


       Defendants.


                     COMPLAINT FOR DECLARATORY JUDGMENT


       AND NOW comes the Plaintiff, Frederick Mutual Insurance Company, by and through its


counsel Pion, Nerone, Girman, Winslow & Smith, P.C., and Michael F. Nerone, Esquire, and files


this Complaint for Declaratory Judgment, in support of which it avers the following:
            Case 2:19-cv-01475-WSS Document 1 Filed 11/08/19 Page 2 of 20




       1.       Plaintiff, Frederick Mutual Insurance Company, is a Maryland corporation which


maintains its principal place of business in Frederick, Maryland.


       2.       Defendant, Zacc Dray, is an adult individual who resides in Pennsylvania and who


trades and does business as You Name It Contracting with his principal place of business at 125


Rolling Valley Lane, Butler, PA 16001.


       3.       Defendant, David Hogue, is an adult individual who resides in Pennsylvania and


who trades and does business as You Name It Contracting with his principal place of business at


125 Rolling Valley Lane, Butler, Pa 16001.


       4.       Defendant Kenneth Anderson, is an adult individual who resides in Pennsylvania


and who trades and does business as You Name It Contracting with his principal place of business


at 125 Rolling Valley Lane, Butler, PA 16001.


       5.       Defendants Dray, Hogue and Anderson are hereafter collectively referred to as


"You Name It."


       6.       Defendants, Nathaniel and Naina Green, (collectively referred to as "Defendant


Greens" or "Greens") based upon infonnation and belief are adult individuals who reside at 153


Meridan Street, Pittsburgh, Allegheny County, Pennsylvania and who are Plaintiffs in an


underlying action they filed in the Court of Common Pleas of Allegheny County, Pennsylvania at


GD No. 19-007408.


       7.       Defendant, Union Home Mortgage Corp, (referred to as "Bank") is, based upon


infonnation and belief, an Ohio corporation with its principal place of business in Strongsville,


Ohio. Union Home Mortgage is a Defendant in the above referenced underlying action.


       8.       There is complete diversity of citizenship between Plaintiff and the Defendants.




                                                 2
            Case 2:19-cv-01475-WSS Document 1 Filed 11/08/19 Page 3 of 20




       9.       This matter presents a case of actual controversy mandating adjudication of


coverage issues raised by the allegations of the underlying action in conjunction with a Policy of


insurance issued by Plaintiff to You Name It.                                                           I

       10.      Defendant Greens entered into a construction contract with "You Name It


Contracting" dated May 22, 2017 providing for You Name It to perform renovations to the Greens'


residence.


       11.      Defendant Greens were not satisfied with the work of You Name It and filed the


above referenced civil action against the other Defendants. A copy of the Greens' Complaint in


the underlying action is attached hereto as Exhibit A.


       12.      Defendant Greens' original Complaint against You Name It asserted no negligence


claims against You Name It but rather asserted counts for breach of contract, violation of the


Pennsylvania Home Improvement Consumer Protection Act and Unfair Trade Practices and


Consumer Protection Law, common law fraud, and conspiracy to extort.


       13.      In Count I of the original Complaint, the breach of contract claim asserted: that You


Name It abandoned the construction project and refused to return and complete the work under the


Construction Contract; that You Name It submitted falsified and fraudulent invoices for 70% of


the price when only 30% of the work had been perfonned; that You Name It provided defective


and sub-standard work and work that had to be corrected and re-done to conform to building codes;


You Name It required the Greens to supply materials included in the contract; You Name It failed


to obtain necessary building permits; You Name It falsely represented that building permits had


been obtained; and failed to continue work on the project without justification or explanation.


       14.      As damages for the claims in Count I, Defendant Greens asserted that You Name


It was overpaid in excess of $40,000 for work it did not complete; the Greens' incurred substantial




                                                  3
          Case 2:19-cv-01475-WSS Document 1 Filed 11/08/19 Page 4 of 20




cost of repairing and re-doing defective and non-code compliant work; the Greens' incurred costs


of repairing or replacing portions of the home and fixtures damaged by water and the environment


when You Name It abandoned the project during winter leaving the home without heat, electricity,


plumbing or an adequate roof building envelope; incurred excess costs associated with bringing in


a completion contractor to correct defective work and unperformed work; incurred costs of


insurance required by Defendant Bank on the building; incurred hours of their own labor


completing contracted work; paid rent for a temporary residence while the home remained


uninhabitable; incurred costs of removal of graffiti and debris left by You Name It; sustained a


loss of use and enjoyment of the home and emotional distress.         See original Complaint and


Amended Complaint at     52.


        15.    In Count II of the original Complaint for violation of Home Improvement


Consumer Protection Act and Unfair Trade Practices and Consumer Protection Law, Defendant


Greens asserted You Name It committed "home improvement fraud" by multiple alleged acts of


intentional fraud.


        16.    As damages for the claims in Count II, Defendants Greens allege entitlement to


punitive damages in the form of treble damages and attorney's fees.


        17.    In Count III of the original Complaint for fraud, Defendant Greens asserted You


Name It perpetrated intentional fraud through which You Name It submitted falsified invoices,


obtained overpayments and then refused to perform the agreed upon work without a new


commitment from the Greens to pay more than the contractually agreed upon price.


        18.    As damages for the claims in Count III, Defendant Greens allege economic loss of


more than $40,000 of funds.




                                               4
           Case 2:19-cv-01475-WSS Document 1 Filed 11/08/19 Page 5 of 20




         19.    In Count IV for Conspiracy, Defendant Greens assert that You Name It and the


Bank improperly acted in concert, establishing "back-channel" communications through which


You Name It was able to intentionally and wrongfully "extort" sums over and above the contract


price.


         20.    As damages for the claims in Count III, Defendant Greens allege the same damages


claimed in Count I for breach of contract and outlined in Paragraph 13 above.


         21 .   You Name It tendered its defense and indemnification of Defendant Greens' claims


to Frederick Mutual under Policy No. APP2140301 which provided commercial general liability


coverage with a term from March 18, 2017 to March 18, 2018.


         22.    Frederick Mutual denied coverage after analyzing the original Complaint and


subsequently issued a reservation of rights after analyzing the Amended Complaint dated


September 16, 2019. See Exhibit B.


         23.    Frederick Mutual is defending You Name It subject to its reservation of rights.


         24.    Defendant Greens' Amended Complaint is identical to the original Complaint but


also includes an additional count against You Name It for negligence.        A copy of the Greens'


Amended Complaint is attached as Exhibit C.


         25.    In their negligence Count, the Greens recast the identical allegations as asserted in


their breach of contract claims specifically alleging:


                85. Defendant Contractors extra contractual and negligent wrongdoing,
                including abandoning the Home after installing a defective leaking roof,
                placing graffiti on the property and leaving construction debris and other
                trash or waste in and outside the Home proximately caused the Greens to
                sustain property damage.


                86. That property damage included water damage to newly purchased
                kitchen cabinets and other construction materials and portions of the home,
                alteration of the Home through defective and/or non-code complaint work




                                                  5
         Case 2:19-cv-01475-WSS Document 1 Filed 11/08/19 Page 6 of 20




               that had to be remediated before construction work could again commence
               and graffiti, trash and construction debris that also had to be remediated.


               87. Defendant Contractors' extra contractual and negligent wrongdoing has
               further proximately caused the Greens to suffer personal injuries including:


                    a.   Activation of Mrs. Green's allergies to mold and dust for which she
                         must now take prescription medication and use an inhaler;


                    b.   Insomnia;


                    c.   Numbness in Mr. Green' s hands as well as back pain and numerous
                         cuts and resulting scars incurred during his efforts to mitigate
                         further physical damage to his Home and provide his family with a
                         place to live; and


                    d.   Anxiety and depression.


       26.     Frederick Mutual issued commercial general liability coverage to You Name It in


Policy No. APP2140301 ("Policy"). The Policy had a coverage period from March 18, 2017 to


March 1 8, 201 8. A copy of the Policy is attached as Exhibit D.


       27.     The Policy provides coverage for property damage and bodily injury subject to the


terms and provisions, stating in part:


               "We pay all sums which an "insured" becomes legally obligated to pay as
               "damages" due to "bodily injury" or "property damage" to which this
               insurance applies.     The "bodily injury" or "property damage" must be
               caused by an "occurrence" which takes place in the "coverage territory",
               and the "bodily injury" or "property damage" must occur during the policy
               period.


       28.     The Policy defines an "occurrence" as:


               an   accident,    including    continuous   or repeated     exposure to   similar
               conditions.      An "occurrence"     also   includes   an   accident,   including
               continuous or repeated exposure to similar conditions, that causes "property
               damage" to "your work" if the damage to the work or the part of the work
               or the part of the work out of which the damage arises was perfonned on
               your behalf by a subcontractor and the "property damage" to "your work"
               is included in the "products/completed work hazard."
               (Emphasis added.)




                                                   6
         Case 2:19-cv-01475-WSS Document 1 Filed 11/08/19 Page 7 of 20




       29.     None of the work performed under the contract was done by subcontractors.


       30.     Under Pennsylvania law, coverage is not owed under a commercial general liability


policy arising from faulty workmanship.


       31.     The Policy defines property damage, stating:


               a. physical injury or destruction of tangible property; or


               b. the loss of use of tangible property whether or not it is physically
               damaged. Loss of use is deemed to occur at the time of the "occurrence that
               caused it.


       32.     The Policy defines bodily injury, stating:


               bodily harm, sickness, or disease sustained by a person and includes
               required care and loss of services. "Bodily injury" includes death that results
               from bodily harm, sickness, or disease. "Bodily injury" does not include
               mental or emotional injury, suffering, or distress that does not result
               from a physical injury.
               (Emphasis added.)


       33.     The Policy expressly excludes coverage for contractual liability, stating:


               "We" do not pay for "bodily injury", "property damage", "personal injury",
               or "advertising injury" liability which is assumed by the "insured" under a
               contract or an agreement.


       34.     The contractual liability exclusion contains certain exceptions, none of which are


applicable to the Greens' claims.


       35.     The Policy expressly excludes coverage for expected, intentional or intended bodily


injury and/or property damage, stating:


               "We" do not pay for "bodily injury" or "property damage":


               a. which is expected by, directed by, or intended by the "insured"; or
               b. that is the result of intentional and malicious acts of the "insured".


       36.     The Policy expressly excludes coverage for pollution, stating:




                                                  7
         Case 2:19-cv-01475-WSS Document 1 Filed 11/08/19 Page 8 of 20




               We do not pay for:


               a. "bodily injury" or "property damage" arising out of the actual, alleged,
               or threatened discharge, dispersal, seepage, migration, release, or escape of
               "pollutants":


               4) at or from any premises, site, or location where any "insured" or any
               contractor or subcontractor, directly or indirectly under "your" control, is
               working:


                   a) if the "pollutants" are brought on or to the premises, site, or location
                   in connection with such work by such "insured", . . .


                   b) any loss, cost or expense arising out of any:


                      1) Request, demand, or order that any "insured" or others test for,
                           monitor, clean up, remove, contain, treat, detoxify, neutralize, or
                           in any way respond to or assess the effects of "pollutants" ....


       37.      The Policy expressly excludes coverage for property damage arising out of the


insured's work, stating:


               5. "We" do not pay for "property damage" to that specific part of real
               property on which work is being perfonned by:


               a. "you"; or


               b. a contractor or subcontractor working directly or indirectly on "your"
               behalf, if the "property damage" arises out of such work. . . .


               6. "We" do not pay for "property damage" to that specific part of any
               property that must be restored, repaired, or replaced because of faults in
               "your work". . . .


       38.     The Policy expressly excludes coverage for property damage to products, stating:


               "We" do not pay for "property damage" to "products" if the damage arises
               out of the "products" or their parts.


       39.     The Policy expressly excludes coverage for delay or abandonment of work, stating:




                                                  8
         Case 2:19-cv-01475-WSS Document 1 Filed 11/08/19 Page 9 of 20




               "We do not pay for "property damage" to property that has not been
               physically injured or destroyed, or to "impaired property", that arises out
               of:


               a. a delay or failure to perform a contract by "you" or one acting on "your"
               behalf; or


               b. a defect, deficiency, inadequacy, or unsafe condition in "your work" or
               "products".


       40.     The Policy defines "impaired property," stating:.


               Impaired property means tangible property (other than "products" or "your
               work"):


               a. whose value has been decreased:


                     1) because it includes "prducts" or "your work" that is, or is believed to
                     be, deficient or dangerous; or


                     2) because "you" failed to carry out the terms of a contract; and


               b. whose value can be restored:


                     1) by the repair, replacement, adjustment, or removal of "products" or
                     "your work"; or


                     2) by "your" fulfilling the tenns of the contract.


       41 .    The Policy does not cover property damage arising out of recall or need for repair


of the insured's work and/or products, stating:


               "We" do not pay for any loss or expense incurred by "you" or anyone else
               arising out of the loss of use, disposal, withdrawal, recall, inspection, repair,
               replacement, adjustment, or removal of (including any expenses involved
               in the withdrawal or recall) of "your work", "products", or "impaired
               property". This applies when the loss of use, disposal, withdrawal, recall,
               inspection, repair, replacement, adjustment, or removal was because of a
               known or suspected defect, deficiency, or unsafe condition.




                                                      9
          Case 2:19-cv-01475-WSS Document 1 Filed 11/08/19 Page 10 of 20




         42.    By Endorsement AAIS GL-894 Ed 2.0, the Policy expressly excludes coverage for


punitive and/or exemplary damages, stating: "We" do not pay for punitive, exemplary, or


vindictive "damages".


         43.    By Endorsement AAIS AP 06890602, the Policy expressly excludes coverage for


inhalation of mold or other air born irritants, stating:


                "We" do not pay for actual or alleged "bodily injury" or "property damage"
                or "personal injury" (or "advertising injury", when provided by this policy)
                that arises out of "your work" and that results directly or indirectly from
                ingestion of, inhalation of, physical contact with, or exposure to:


                a. wet rot; dry rot; a bacterium; a fungus, including but not limited to
                mildew and mold; or a protest, including but not limited to algae and slime
                mold; or


               b. chemical, matter, or a compound produced or released by wet rot, dry rot,
                a bacterium, a fungus, or a protist, including but not limited to toxins,
                spores, fragments, and metabolites such as microbial volatile organic
                compounds.
                (Emphasis added.)


         44.   The Policy requires that the insureds reimburse Frederick Mutual for defense costs


incurred after Frederick Mutual gives written notice that the suit may not be covered and reserving


its rights.


         45.   Frederick Mutual advised You Name It that coverage was not owed and has


provided a defense subject to its reservation of rights.


                                          COUNT I
                   NO OCCURRENCE/FAULTY WORKMANSHIP


        46.    Frederick Mutual incorporates the avennents in Paragraphs 1 through 44 above as


if the same were set forth herein at length.




                                                  10
         Case 2:19-cv-01475-WSS Document 1 Filed 11/08/19 Page 11 of 20




       47.     The allegations asserted against You Name It in the Greens' Amended Complaint


do not constitute an occurrence under the Policy. Therefore, coverage is not owed to You Name


It for any of the claims asserted by the Greens.


       48.     The claims asserted against You Name It by the Greens are predicated upon faulty


workmanship. Therefore, coverage is not owed to You Name It for any of the claims asserted by


the Greens.


       WHEREFORE, Plaintiff, Frederick Mutual Insurance Company respectfully requests that


this Honorable Court enter judgment in its favor and issue the following declarations:


       A.      The Greens' claims against You Name It do not constitute an occurrence and


therefore Frederick Mutual Insurance Company has no duty to defend and no duty to indemnify


You Name It and/or any other party with respect to the Greens' claims;


       B.      The Greens' claims against You Name It arise out of faulty workmanship and


therefore Frederick Mutual Insurance Company has no duty to defend and no duty to indemnify


You Name It and/or any other party with respect to the Greens' claims;


       C.      You Name It Contracting, Zacc Dray, David Hogue, and Kenny Anderson shall


reimburse Frederick Mutual for all defense costs and expenses incurred by Frederick Mutual in


defense of You Name It Contracting, Zacc Dray, David Hogue, and Kenny Anderson in the


underlying action asserted by the Greens; and


       D.      Such further and additional relief this Honorable Court deems just and


appropriate.


                                               COUNT II
                         CONTRACTUAL LIABILITY EXCLUSION


       49.     Frederick Mutual incorporates the averments in Paragraphs 1 through 47 above as


if the same were set forth herein at length.




                                                   11
        Case 2:19-cv-01475-WSS Document 1 Filed 11/08/19 Page 12 of 20




        50.      The Policy excludes coverage for contractual liability claims in the context of the


Greens' underlying action.


        51.      Under Pennsylvania law, the theory alleged in an underlying action is not


dispositive where, as here, the claimant's entire claim is predicated upon an underlying contract


without which the alleged non-contractual claims would not exist, such non-contractual claims are


similarly barred from coverage by the contractual liability exclusion.


       52.       Alternatively, even if coverage for all of the Greens' underlying claims is not barred


by operation of the contractual liability exclusion, said exclusion bars coverage for the Greens'


breach of contract claims (Count I) and those under the Pennsylvania Home Improvement


Consumer Protection Act and Unfair Trade Practices and Consumer Protection Law (Count II).


       WHEREFORE, Plaintiff, Frederick Mutual Insurance Company respectfully requests that


this Honorable Court enter judgment in its favor and issue the following declarations:


       A.        The Greens' claims against You Name It are all predicated and dependent upon the


existence of their contract with You Name It. Therefore, coverage is barred for all of the Greens'


claims against You Name It by operation of the contractual liability exclusion and Frederick


Mutual Insurance Company has no duty to defend nor any duty to indemnify.


       B.        Alternatively, coverage for the Greens' breach of contract and violation of the


Pennsylvania Home Improvement Consumer Protection Act and Unfair Trade Practices and


Consumer Protection Law claims is barred by the Policy contractual liability exclusion, and


Frederick Mutual Insurance Company has no duty to indemnify any part for these claims asserted


by the Greens.


       C.        Such further and additional relief as this Honorable Court deems just and


appropriate.




                                                  12
        Case 2:19-cv-01475-WSS Document 1 Filed 11/08/19 Page 13 of 20




                                               COUNT III
                             EXPECTED OR INTENDED EXCLUSION


       53.     Frederick Mutual incorporates the averments in Paragraphs 1 through 51 above as


if the same were set forth herein at length.


       54.     Pursuant to the allegations of the Greens' Amended Complaint all of the allegedly


wrongful injury causing conduct claimed to have been perpetrated by You Name It was intentional.


       55.     As a result, the Policy exclusion for expected or intended conduct bars coverage for


all of the Greens' claims.


       56.     Alternatively, the Policy expected or intended exclusion bars coverage for the


Greens' claims requiring intentional conduct, including Count II for violation of the Pennsylvania


Home Improvement Consumer Protection Act and Unfair Trade Practices and Consumer


Protection Law, Count III for common law fraud, and Count V for conspiracy.


       WHEREFORE, Plaintiff, Frederick Mutual Insurance Company respectfully requests that


this Honorable Court enter judgment in its favor and issue the following declarations:


       A.      The Greens' claims against You Name It are all predicated upon alleged intentional


and wrongful conduct of You Name It. Therefore, coverage is barred for all of the Greens' claims


against You Name It by operation of the expected or intended liability exclusion and Frederick


Mutual Insurance Company has no duty to defend nor any duty to indemnify.


       B.      Alternatively, coverage for the Greens' Count II, Count III and Count IV is barred


by the Policy expected or intended liability exclusion and Frederick Mutual Insurance Company


has no duty to indemnify for these Counts.


       C.      Such further and additional relief as this Honorable Court deems just and


appropriate.




                                                  13
        Case 2:19-cv-01475-WSS Document 1 Filed 11/08/19 Page 14 of 20




                                               COUNT IV
YOUR WORK AND PRODUCTS EXCLUSIONS FOR PROPERTY DAMAGE CLAIMS


       57.     Frederick Mutual incorporates the averments in Paragraphs 1 through 55 above as


if the same were set forth herein at length.


       58.     The Policy expressly excludes coverage for property damage arising out of You


Name It's work and/or property damage to You Name It's products.


       59.     The Greens' claims for: in excess of $40,000 of overpayments for work not


perfonned; costs of repairing and redoing defective and non-code compliant work; costs of


repairing or replacing portions of the home and fixtures damaged by water and the environment


when You Name It allegedly abandoned the project during the winter leaving the home without


heat, electricity, plumbing or an adequate roof building envelope; excess costs associated with


bringing in a completion contractor to correct defective work and unperformed work; the Greens'


labor completing contracted work; costs of removal of graffiti and debris left by You Name It all


allegedly arise from You Name It's work and therefore coverage for the same is barred by the your


work and/or products exclusions.


       WHEREFORE, Plaintiff, Frederick Mutual Insurance Company respectfully requests that


this Honorable Court enter judgment in its favor and issue the following declarations:


       A.      The Greens' claims against You Name It for: in excess of $40,000 of overpayments


for work not performed; costs of repairing and redoing defective and non-code compliant work;


costs of repairing or replacing portions of the home and fixtures damaged by water and the


environment when You Name It allegedly abandoned the project during the winter leaving the


home without heat, electricity, plumbing or an adequate roof building envelope; excess costs


associated with bringing in a completion contractor to correct defective work and unperformed


work; the Greens' labor completing contracted work; costs of removal of graffiti and debris left




                                                 14
         Case 2:19-cv-01475-WSS Document 1 Filed 11/08/19 Page 15 of 20




by You Name It all allegedly arise from You Name It's work and therefore coverage for the same


is barred by the your work and/or products exclusions. Frederick Mutual Insurance Company has


no duty to indemnify for any of these claims.


        B.     Such further and additional relief as this Honorable Court deems just and


appropriate.


                                               COUNT V
                         DELAY OR ABANDONMENT EXCLUSION


        60.    Frederick Mutual incorporates the averments in Paragraphs 1 through 58 above as


if the same were set forth herein at length.


        61.    The Policy excludes coverage for damages arising from delay or abandonment of


work.


        62.    Coverage for the Greens' claims for: costs of repairing or replacing portions of the


home and fixtures damaged by water and the environment when You Name It abandoned the


project during winter leaving the home without heat, electricity, plumbing or an adequate roof


building envelope; excess costs associated with bringing in a completion contractor to finish


unperformed work; additional costs of insurance required because of delay and/or abandonment;


the Greens' labor completing contracted for work; additional rent paid for a temporary residence


due to delay and/or abandonment; and loss of use and enjoyment of the home are all barred by the


delay or abandonment exclusion.


        WHEREFORE, Plaintiff, Frederick Mutual Insurance Company respectfully requests that


this Honorable Court enter judgment in its favor and issue the following declarations:


        A.     The Greens' claims against You Name It for: costs of repairing or replacing


portions of the home and fixtures damaged by water and the environment when You Name It


abandoned the project during winter leaving the home without heat, electricity, plumbing or an




                                                 15
        Case 2:19-cv-01475-WSS Document 1 Filed 11/08/19 Page 16 of 20




adequate roof building envelope; excess costs associated with bringing in a completion contractor


to finish unperformed work; additional costs of insurance required because of delay and/or


abandonment; the Greens' labor completing contracted for work; additional rent paid for a


temporary residence due to delay and/or abandonment; and loss of use and enjoyment of the home


are all barred by the delay or abandonment exclusion. Frederick Mutual Insurance Company has


no duty to indemnify for any of these claims.


       B.      Such further and additional relief as this Honorable Court deems just and


appropriate.


                                               COUNT VI
                                     PROPERTY DAMAGE


       63.     Frederick Mutual incorporates the averments in Paragraphs 1 through 61 above as


if the same were set forth herein at length.


       64.     Economic loss does not constitute property damage under the Policy.


       65.     The Greens' claims for an overpayment in excess of $40,000 for work You Name


It allegedly did not complete, costs of insurance required by the Defendant Bank on the home,


uncompensated hours of the Greens' time and labor, rent paid for a temporary residence do not


constitute property damage under the Policy and coverage for the same is not owed.


       WHEREFORE, Plaintiff, Frederick Mutual Insurance Company respectfully requests that


this Honorable Court enter judgment in its favor and issue the following declarations:


       A.      The Greens' claims against You Name It for an overpayment in excess of $40,000


for work You Name It allegedly did not complete, costs of insurance required by the Defendant


Bank on the home, uncompensated hours of the Greens' time and labor, rent paid for a temporary


residence are not covered under the Policy. Frederick Mutual Insurance Company has no duty to


indemnify for any of these claims.




                                                  16
         Case 2:19-cv-01475-WSS Document 1 Filed 11/08/19 Page 17 of 20




        B.      Such further and additional relief as this Honorable Court deems just and


appropriate.


                                               COUNT VII
                                   POLLUTION EXCLUSION


        66.     Frederick Mutual incorporates the averments in Paragraphs 1 through 64 above as


if the same were set forth herein at length.


        67.     The Policy excludes coverage for claims for ""bodily injury" or "property damage"


arising out of the actual, alleged, or threatened discharge, dispersal, seepage, migration, release, or


escape of "pollutants":... which are or were at any time transported, handled, stored, treated,


disposed of, or processed as waste by or for any "insured". . . or at or from any premises, site, or


location where any "insured" or any contractor or subcontractor, directly or indirectly under "your"


control, is working. . ."


        68.     The Policy defines "pollutants" as, "any solid, liquid, gaseous, thermal, or


radioactive irritant or contaminant, including acids, alkalis, chemicals, fumes, smoke, soot, vapor,


and waste. Waste includes materials to be disposed of as well as recycled, reclaimed, or


reconditioned."


        69.     The Greens' claims for costs of debris removal is a claim for removal of pollutants


for which coverage is barred by the pollution exclusion of the Policy.


        70.     The dust which allegedly activated Mrs. Green's allergies is a pollutant.


        71 .    The Greens' claims for activation of Mrs. Green's allergies to dust are barred from


coverage by operation of the pollution exclusion.


        WHEREFORE, Plaintiff, Frederick Mutual Insurance Company respectfully requests that


this Honorable Court enter judgment in its favor and issue the following declarations:




                                                  17
         Case 2:19-cv-01475-WSS Document 1 Filed 11/08/19 Page 18 of 20




        A.     The Greens' claims against You Name It for debris removal and activation of Mrs.


Green's allergies to dust are not covered under the Policy. Frederick Mutual Insurance Company


has no duty to indemnify for these claims.


       B.       Such further and additional relief as this Honorable Court deems just and


appropriate.


                                             COUNT VIII
                                        BODILY INJURY


       72.     Frederick Mutual incorporates the averments in Paragraphs 1 through 70 above as


if the same were set forth herein at length.


       73.     The definition of "bodily injury" "does not include mental or emotional injury,


suffering, or distress that does not result from a physical injury."


       74.     The Greens' claims for anxiety, depression, insomnia, and emotional distress does


not result from a physical injury.


       75.     As a result, the Greens' claim for anxiety, depression, insomnia, and emotional


distress are not covered under the Policy.


       WHEREFORE, Plaintiff, Frederick Mutual Insurance Company respectfully requests that


this Honorable Court enter judgment in its favor and issue the following declarations:


       A.      The Greens' claims against You Name It for anxiety, depression, insomnia, and


emotional distress are not covered under the Policy. Frederick Mutual Insurance Company has no


duty to indemnify for these claims.


       B.      Such further and additional relief as this Honorable Court deems just and


appropriate.




                                                 18
         Case 2:19-cv-01475-WSS Document 1 Filed 11/08/19 Page 19 of 20




                                               COUNT IX
                                       MOLD EXCLUSION


        76.    Frederick Mutual incorporates the averments in Paragraphs 1 through 74 above as


if the same were set forth herein at length.


        77.    Endorsement AP06890602 to the Policy excludes coverage for bodily injury and/or


property damage "that results directly or indirectly from ingestion of, inhalation of, physical


contact with, or exposure to. . . mildew and mold. . ."


        78.    The Greens' claim for activation of Mrs. Green's allergies to mold is barred from


coverage by the mold exclusion in the Policy.


       WHEREFORE, Plaintiff, Frederick Mutual Insurance Company respectfully requests that


this Honorable Court enter judgment in its favor and issue the following declarations:


       A.      The Greens' claims against You Name It for activation of Mrs. Green's allergies


to mold are not covered under the Policy. Frederick Mutual Insurance Company has no duty to


indemnify for this claim.


       B.      Such further and additional relief as this Honorable Court deems just and


appropriate.


                                               COUNT X
                            DEFENSE COSTS REIMBURSEMENT


       79.     Frederick Mutual incorporates the averments in Paragraphs 1 through 77 above, as


if the same were set forth herein at length.


       80.     Endorsement AP 0859041 1 to the Policy states in part, "if "we" defend against a


suit or "we" pay for an "insured's" defense, and "we" later determine that the suit is not covered,


"we" have the right to be reimbursed for the defense costs "we" have incurred. However, under


this provision, "our" right to be reimbursed for defense costs applies only to such costs that "we"




                                                  19
        Case 2:19-cv-01475-WSS Document 1 Filed 11/08/19 Page 20 of 20




incur after "we" give "you" written notice that the suit may not be covered and that "we" are


reserving "our" rights to end the defense coverage and to seek reimbursement for defense costs."


       81.     Frederick Mutual reserved rights and advised You Name It that coverage was not


owed before retaining defense counsel for You Name It.


       82.     Frederick Mutual is entitled to full reimbursement from You Name It of all costs


incurred in the defense of You Name It.


       WHEREFORE, Frederick Mutual Insurance Company respectfully requests that judgment


be entered in its favor and against Defendants Zac Dray, David Hogue, and Kenneth Anderson


jointly and severally in the amount expended by Frederick Mutual Insurance Company in the


defense of them in the underlying action.




                                                    Respectfully submitted,


                                                    PION, NERONE, GIRMAN, WINSLOW &
                                                    SMITH, P.C.


                                                    By: /s/Michael F. Nerone


                                                    Michael F. Nerone
                                                    PA ID # 62446
                                                    1500 One Gateway Center
                                                    Pittsburgh, PA 1 5222
                                                    412-281-2288
                                                    412-281-3388 (fax)
                                                    mnerone@pionlaw.com


                                                    Counsel for Plaintiff, Frederick Mutual
                                                    Insurance Company




                                                    Date: November 8, 2019




                                               20
